Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Antha Smith appeals the dis-trict court’s order dismissing his patent infringement action for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the dis-trict court. Smith v. McClure, No. 6:10-cv-00022-nkm, 2010 WL 2326536 (W.D.Va. June 8, 2010). We dispense with oral ar-gument because the facts and legal conten-tions are adequately presented in the ma-terials before the court and argument would not aid the decisional process.
AFFIRMED.